DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,607,527, 10,950,160, 10,950,161, 10,950,162, 11,043,157, 11,011,098,  11,037,480, 11,037,480, 11,037,482, 11,049,431, 11,158232, 11,183,098, 11,189,211, 11,183,099 and US Applicant 17/505,216, 17/520278, 17/703,580 and 17/704,734. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application is either anticipated by, or the obvious variation of, various claims of above US patents.  All above patents or patent application recite limitation of inverting hue and obtaining saturation.  Due to the size of Double Patenting, the Examiner lists one claim as an example.  Applicant is encouraged to contact the Examiner if there is any concern or question.
Instant Application: 
US 11,037,480 B2 
Claim 1. A system for displaying a six-primary color system, comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data, wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data; and 




an image data converter; 

wherein the single imager camera system is operable to invert the set of camera signal data, thereby creating an inverted set of camera signal data; 
wherein the set of camera signal data and the inverted set of camera signal data have equal saturation values; 



wherein the image data converter is operable to convert the set of image data for display on at least one display device; and 
wherein the image data converter is operable for communication with the at least one display device.
Claim 1. A system for displaying a six-primary color system, comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of camera signal data, wherein the single imager camera system includes at least one optical filter, and wherein the single imager camera system is operable to modify the set of camera signal data, thereby creating a set of image data; 
a set of Session Description Protocol (SDP) parameters; 
an image data converter; and 
at least one display device; 
wherein the single imager camera system is operable to invert the set of camera signal data, thereby creating an inverted set of camera signal data; 
wherein the set of camera signal data and the inverted set of camera signal data have equal saturation values; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.



Allowable Subject Matter
Claims 1-20 would be allowable if Terminal Disclaimer has been filed and approved and above 35 U.S.C. 112(b) rejections have been resolved.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the single imager camera system is operable to invert the set of camera signal data, thereby creating an inverted set of camera signal data; wherein the set of camera signal data and the inverted set of camera signal data have equal saturation values as claimed in independent claims 1/13/17.  The closest prior art, Hong et al. (US 2007/0165946 A1), discloses benefit of hues that lie directly opposite each on a hue wheel.  However, it fails to disclose above limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613